                       IN THE UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

                                      )
 CORRIONNE LAWRENCE,                  )    CASE NO.: 1:19-cv-02411
                                      )
       Plaintiff,                     )    JUDGE: JAMES S. GWIN
                                      )
       vs.                            )    MAGISTRATE JUDGE DAVID A. RUIZ
                                      )
 CUYAHOGA COUNTY, OHIO, et al.        )
                                      )
       Defendants.                    )
                                      )
                                      )
______________________________________________________________________________

     DEFENDANTS CUYAHOGA COUNTY, CHRISTOPHER LITTLE, BRANDON
       SMITH, BARRY HICKERSON, AND BEVERLY WITT’S PRELIMINARY
                       ESTIMATE OF FEES AND EXPENSES
______________________________________________________________________________


       Pursuant to the Court’s order, ECF # 7, Defendants submit the following preliminary

litigation budget. Defendants’ estimate is based upon work necessary and proportionate to litigate

this matter, as opposed to work overlapping with other matters handled by Plaintiff’s counsel

concerning the Cuyahoga County Corrections Center. Defendants propose bifurcation pursuant to

FRCP 26(f)(3)(B) of discovery and motion practice concerning Plaintiff’s discrete constitutional

claims from his Monell claims.

       Defendants contend that such a bifurcation allows the Court to first consider the threshold

question of whether Plaintiff’s factual allegations may find evidentiary support before subjecting

the parties and the Court to broader, policy-based, discovery that will likely prove unnecessary.




                                                 1
ATTORNEY’S FEES                                COSTS
Preliminary Investigation   $0                 Depositions          $10,000
and Filing Complaint

Procedural Motions Practice $2,000_            Experts              $15,000

Discovery                   $15,000            Witness Fees         $1000

Dispositive Motions Practice $5,000            Other                $0

Settlement Negotiations     $1,600

Trial                       $50,000

TOTAL FEES                  $73,600            TOTAL COSTS          $26,000



                                      Respectfully submitted,

                                      MICHAEL C. O’MALLEY, Prosecuting Attorney
                                      of Cuyahoga County, Ohio

                                      By: /s/ Brendan D. Healy
                                           Brendan D. Healy (0081225)
                                           (216) 698-6447
                                           bhealy@prosecutor.cuyahogacounty.us
                                           Michael J. Stewart (0082257)
                                           (216) 443-6673
                                           mjstewart@prosecutor.cuyahogacounty.us
                                           CUYAHOGA COUNTY PROSECUTOR'S OFFICE
                                           The Justice Center, Courts Tower
                                           1200 Ontario Street, 8th Floor
                                           Cleveland, OH 44113

                                             Attorneys for Defendants Cuyahoga County,
                                             Christopher Little, Brandon Smith, Barry
                                             Hickerson, and Beverly Witt




                                         2
